..




                   OFFICE     OF   THE    A-ITORNEY      GENERAL       OF   TEXAS
                                               AUSTIN




     Honorablr      f.   E.   Yitoholl
     County Attornry
     Call8han County
     Nalrd, T8188

     Dear Sir:                             cjplnion    No.   0-636
                                           HII




                    Tour rrqurrt for opl
     ruliy    oonrldrrrd   by thir drpar
     qU88t    88   fOlbW8:




             mon Sohool                                              8nt    SOhO




                                                          cause    and sincr   the
                                                        d nart     Common :iohocl
                                                          County     Judga a poti-
                                                        nunbar     of oltizsns
                                                        aylng    ror an alaction
                                                        riot    with anotiiar    ccn-
                                   hool    5istrict.

                              8~ 0r thefact  that the validity 0r the
             lotion Of tha County ibard       Of bU8tW8        ha8 IlOt baon
             rin8iiy dataralnrd, 18 it PraDd8tOrf upon tin oountp
             judge    t0 Ordar   the l1 8OtiOn  iOr oon8olidstion       88
             prayad     ror in 8UCh p8tltion7      An enmar     to thir
             quastlon      would be a;praoi9trd.”
kkmrdbl8         'r.d. dItOhOl1, kSg8 2


          9::.
             hate sl8o raorlrad iron on8 or tha attornsys In
tha district Court- OC88 8 lOttar  8t8tiW     thr Oa88 Wi38 apl:aalad
on a CO8t bond and 8nOlorFne. a COPY Of th8 jUdgm8nt in the
dI8trIot oourt 0888. be, howrror,     tlttsOk  IlO p8rtiOti8r    81g.
niriorn09 to thr abaractrr  or 8~~881 bond girrn         in the 0888.
           Artlolrn    2?22a and 292200,                     vlrIlOIl’8       JUUlOtitad 1+81C18
Civil Satuter,      read 8e1 follow:

      -Art, 29228,             Authority to IskblIrh

           "In ccch or&lrad    aoMty In thi8 Sata   and
      In
       . any oountp  which
                    _-~    shall horrrft8r
                                   . _- .  be organlzad,
      ?%I OOUL’,y sCrP?o1 %rURt888 Smll   iP3-e th0 UUsaOr-
      ity to form  ona or mcra rural   huh oohool dl8-
      triot8,      by grouping contiguour oommoa 8OhOOl di8-
      triOt8      harlng 1eIl8 thrll iOUr bUdrOd 8ohOla8tiO
      POpU~tiOn   end ind@D'3nd@nt 8OhOol di8ttiOt8                                 hariag
      188s thea tW0 hll!ldr@dand fifty 8OhOl88tiO                                  pO9U-
      18tiOIl iOr the pW9OC8 Of @rtabli8hill@ 8nd                                  Opar8t-
      Ing rur81 hbh 8ohool8, provIUrQ    8180 that                                 thr
      oouaty      8ObOO1       tIU8tW8          My   annaa one or inor* OOO-
      00~   sohoal    dl8trlots     or on8 or non  Iadrprndrnt
      achcal district8 herin@ lase than two hwldrrd and
      rirtg    scholastic       population to a ooamon sohool
      di8triCt      baviI%s      ?CUr hUndr8d or mxa    eChOla8tiO
      populatfw         or     t3 83 Indrpendsnt diatrlot   hering two
      hundrrd      md      iiftl     Or aOr8
                                8OhOla8tiO p39Ul8tiOn
      upon titsapprove1 or the board or trurtrrr 0r 8aoh
      #Oh001 dirtrict aff8otod; prorldod that vhra OLU
      or mra commoncohocl k!IjtrIot88re 80 lnnoxod
      to a cmmn            cohool. ?lstr:rt ha+?=                   four hundmd
      or   more Rchol8atlc           population,           or to an lndepend-
      ant    district       hsviri     t-o    hundred        2nd fifty,      or more
      acholaetlo         population,         as the ca8e may ba, a board
      Of tTli: t6df: sAh.?l:I be sleotad                tro.3 the district          at
      lsrgs    5~1 ;rizll        hnva the mtina~oment anti control
      ti;f t;i3 .':qtl'ic:       I:: s::largsduntil             the timu for        tha
      next election          6na    qualltloati~~ne           of trustees       fcr
      co~illon ?n:: indeperdozt              districts,         ~8 rrovi;ed       by
      tCsns:a:     ia-+;.    -~rovldaa       that    the oounty       scnool
      trustees       ~,hall    h>?e the authority              to sholish       e
      rural    hlg;      achocl     district       on a petition          alwed
      by a %sjorltg          of ths rotera           of each elementary
      dlstrlot oo~posing thr rural hi&h school district
      and rhan such 4lstrlct h3 I! bean abolished the els-
      ::sntar?     Elstrl:?:             &all    ~I:to~z~t?c.ally         revert      bscx
                                                        .




Honoreblu        F. 3. Hltebell,                 her        f



        to    thslr       or~lxml          etatur,          -ith        th0   @IoOptIOn         tbst
        In tha        stoat       them
                           .sm eny outatandlng Indrbtrd-
        nraror lgalnrt the raid rural rohool district  raoh
        rlrmrntary dlrtrlat rhall l88uiw It8 prOpOrtIc;nal
        part of thr drbtr.  bt8 1925, 39th L.8,. D.2;;A,
        ~JJ.S’ ;0;&1927, AOth UC?, 18% 0. s., PO        ,
          .   .
        "Art.       2922a8.           hl8Olid8tiOn                 Of    ?Ul’@l     hieh     rob001
                a0 8     r    0   8   I3II    00
                ‘irrd

                 wProtidrd any Rural ii@h Sohool                                  Di8triat        al-
        ready rormed tmdar thr prorlrlonr or thlr law m8y
        GUl8OlId8tr with 8IL OOnt:&UOUr      bO3LIDDn Sohool Dt-
        trlot II 00 8n @18Ot I on briw  hrl6    in the rraprOtit8
        di8triOP81 8814 d88tiOa t0 b8 hr~ldin                                         OOCifOrplity
        Wit&b Artid               2806,      f&Vi884            oltil     ?trtUta8         Ot 28X88,
        1925. UpOn 8Wh OOlUOlid8tiOB 881d Il8W1y ioWd
        di8triCt 8h811 t8h th        fOro. Of 8814 RUE81 iii@&
        i&o01 Dlrtriot and br ~ovanud         b th8 Bo8rd of
        TrWke8   Or 88id   hr8l    ii h SOhOOi DirtriOt,    and
        shell brOotaa 8 part of 8a   14 d Rural El&h Bohool Dlr-
        triot for all itltM4t.8and pUr 08a8       a8 though it
        wro orlglnallr a p8rt or 8111% dirtriot.         PIWT1C.d
        th8t in oara of 8Ily    outrt8ndIng boadrd indobtrd-
        ll@IL In lith8r             0r   reid    dI&trIctr    8II rlrctlon       8ba11
        br hrld In ooniornlt~ with the korral                         Lar govom-
                  rohool dIrtrlct8 to drtrraiar rbrthrr or not
        88 d bu~on Sob01
        ‘7                                Dlrtrlct or Rur8lfiigh            Sohool
        A8trIot           sh811     limm8 th r lr prorat           part 0r such
        II3drbtrdnOrr.              Protldrd, howovor, th8t 88id                eon-
        nolldatlon           above rrrrrmd           to rhall not beoom0rrrct-
        lte       until     after     tbr slaotlon       adjuatlq,    the bondrd
        Indrbtrdnrw.             .sad in oa8a 6uah al8otLon           tails       to be
        carrird         ttr    ooneolIc!atlon        shall   be held    for naught
        snd such districts                 shall   ro,zain   In their      orlglntl
        etl3tull.         Added Acts 1937, CStb Log.,               p. EL5, ch.
        hl4,       8 1.”

              :Articls 2806,                 Varnoa’a            .?nnotatefi        7sms       Civil    -kit-
utee,    reads in part a8                   i%ll~s:

                 'On tbp8tItion     or tusnty i20) or 6 !naJor-
        ity    Of
               th. 18ga~y       QU8lifid     Total8    Of each Of
        several oontlguous      lnddrprndrnt   I ohool   districta,
                                                                                                  862




BMOr8bl8           ?‘.   B. )11ltOhrll,     ?q8    4



        pl'8yingfor             th8    0088Olid@tiOn Of 8uCh di8triCt8
        for   8dbQO1 ml’pO8*8,              tb OOUItty#l&O -11     188W
        II). O?d8r ?Ot  M  vl.OtiOIl              tOb8      h8ld    QII    t&        8-8
        day in r8ch 8UCh dirtriot. . . . c1           8ChOO1
        di8trIot# my ia Ilk8 -8r     b0 Oon801idated
        vlth OOnti&fUOU# indamnd8nt 8CbO1  dirtriOt*.     . .’

               hl? 1ett.I'8t8t88 tht                -t        COqOIl     8OhOO!$ Dia-
triOt    bU    ~?‘.8~8tnd    l mtitio lr iOv           8On8O’lid&ior          Vith
MOth8r      OOOt%#UOU8     di8tl’%Ot  but     VOUr        lOtt@r       18 8ilUit      l8
to vhetber th8 otb8r            OO~t@lOU8~#ohOOl dI8trIot M8
llkWi8.      pl’88Olh.d    l.p OtitiOSl   in     8tatUtOl7           iOm    t0   OOn-
OOlidbt@     Vith      tb 8Ut 8ObO1       di8triet.              ObVioU8ly, ,if
Otif tb bI't 8ObOO1 di8ttiOt              p F 888B tUil WtitiOBl                 ah
bUmty Judga          rotid not b. WthoPi88d to Oti1 l Oon8011d8-
tiOZl   l18CtiC%L
                   !iWITOC, if          th8 fbOt8      8W   that    both        o?     the   con-
ti@OU8     di8triCt8             bT8  pn8ont.d WtitiOW                    in CW          liMOe
vlth    th# qtdUt.8              8 problem vould lrI8a.                 0bviOU8        P 7,  tha
FiVOtti     Wiat           in ruoh l -ttW          (UdOP tb             l8Wd               ?8at8
8bOT8)      VOud h           t&O hgti   8atW             Or &Pt     cOrOII           8OhOOi
Dirtriot.           &d      b8 8hOm by PUP             18ttW,      t&      qU88tlOlS         Of
Vh8thor      th8         hna8xation of mrt         diltriot        to ?utnam Dirtriot
~88 void or 18881 vhIl8 pb888d oa by th                             dl8trlct court
has not yet barn finally decldod inammh aa the case
V88 8pp81d   urd 18 noV pending in tha Court Of CiTfl                                         Aip-
psal8.
              Sin00    the lOga     8t8tUE   Of &II-t     COEWIiOnBChOOi
Dimtrlct    is nov before       the rppellata      court,     this   deyrtment
cannot   categorically       decide    the  question      propounded     under
the additional       &rrumed facta.

          Eovwor, vo lr8 laolined to th8 tier   th8t  since
th8 d*OiriT@ -d PiTOtd Point   b tb Mtter     18 b?OM    the
Court of Clvll App8rlr It vould probably b8 the better
count for th8 Count7 Judge to nFral.n rrom calllng the
    .
.




        Pmomblr       1. P. Illtcholl,     ?q.    5



        eonrolia8tlon rlootloa unlera muulammod                 to   do      80 br   a
        court   of   ofmpdult     jurimliotlon.

                                                      rourr   vrry   truly